Citation Nr: 1607803	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  02-09 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial schedular evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) for the period from November 16, 2001, to January 22, 2010. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to January 22, 2010.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran had active military service from June 1965 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. In that decision, the RO, among other things, granted service connection for PTSD, evaluating it as 30 percent disabling, effective November 16, 2001.  The Veteran disagreed with this evaluation.  

In February 2005, the Board remanded the Veteran's claim for additional development. In a March 2006 rating decision, the Veteran was awarded a higher initial rating of 50 percent for PTSD, effective November 16, 2001.  The claim was returned to the Board.  

An October 2007 Board decision denied a rating in excess of 50 percent for the Veteran's PTSD. The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court). In October 2008, the Court granted a Joint Motion for Remand (JMR), vacating the Board's October 2007 decision and remanding the matter for proceedings consistent with the JMR. 

In July 2009, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, including affording the Veteran a VA examination to assess the severity of his PTSD.  The case was returned to the Board in June 2011 and the Board again remanded the case for additional development.  In an August 2013 rating decision, the RO increased the Veteran's disability rating for his service-connected PTSD to 70 percent, effective November 16, 2001. The RO also determined that the service-connected PTSD warranted a 100 percent disability rating, effective January 22, 2010, the date of a private psychiatric report. 

The case was again returned to the Board in May 2014, at which time the Board denied the Veteran's claim for an increased rating for PTSD prior to January 22, 2010.  The claim for a TDIU prior to January 22, 2010 was remanded for additional development.  

The Veteran appealed the May 2014 Board decision to the Court and, in June 2015, the Court issued an Order granting the parties' Joint Motion for Remand.  In this JMR, the parties agreed that the Board erred in not providing an adequate statement of reasons and bases to support the denial of an increased rating for PTSD. The case is now before the Board to address the directives of the June 2015 JMR.  The RO issued a May 2015 supplemental statement of the case addressing the TDIU issue.

In addition to the paper claims file, this appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems. The VBMS contains a copy of a May 2015 supplemental statement of the case, the June 2015 JMR and associated Court documents, and a January 2016 brief from the Veteran.  The VVA system contained the June 2014 VA examination reports.  There remaining electronic documents are either irrelevant to the issues at hand or duplicative of documents contained in the physical claims file.  Any future consideration of this appellant's case should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  Prior to March 1, 2007, the preponderance of the evidence of record does not show that the Veteran was totally occupationally impaired or had marginal employment in a protected environment.  

2.  Resolving all doubt in favor of the Veteran, he is totally socially and occupationally impaired as of March 1, 2007.  

3.  Prior to March 1, 2007, the preponderance of the evidence of record does not show that the Veteran was unemployable due to his service-connected disabilities.

4.  On and after March 1, 2007, the preponderance of the evidence of record does not show that the Veteran was unemployable due to his service-connected dermatitis.


CONCLUSIONS OF LAW

1.  Prior to March 1, 2007, the criteria for an initial evaluation for PTSD in excess of 70 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.655, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2015). 

2.  Resolving all doubt in favor of the Veteran, on and after March 1, 2007, the criteria for a 100 percent evaluation for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.655, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2015). 

3.  Prior to March 1, 2007, the criteria for entitlement to TDIU based on service-connected disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.32, 3.340, 3.400, 3.341, 4.15, 4.16 (2015).

4.  On and after March 1, 2007, the criteria for entitlement to TDIU based on service-connected dermatitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.32, 3.340, 3.400, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, required notice was provided by letters dated in January 2002, March 2006, and July 2011. The letters informed the Veteran of the information and evidence that is necessary to substantiate his claims and of the division of responsibilities in obtaining such evidence. The letters also explained how disability ratings and effective dates are determined. Therefore, the Board finds that the duty to notify has been met as to the issue decided herein. The Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notice or other development. See Shinseki v. Sanders, 556 U.S. 396 (2009). 

The duty to assist the Veteran has also been satisfied. All identified, available, and relevant post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim. The Veteran has not identified any outstanding medical records relevant to the claim being decided herein.

The Veteran was afforded VA examinations for PTSD in January 2002, December 2005, July 2009, August 2011, and June 2014. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that these identified VA examination reports are adequate because collectively provided the requisite medical evidence to adequately rate the Veteran's PTSD and the examiners reviewed the Veteran's claims file and considered his medical history.  

Finally, the Board finds that there has been substantial compliance with its prior remands and the October 2008 and June 2015 Joint Motions for Remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Pursuant to the remand directives, VA examinations were afforded to the Veteran and requisite notice was provided.   Regarding the June 2015 JJMR, the Board is presently providing the Veteran with adequate reasons and bases for its decision.  Accordingly, the Board finds that there has been substantial compliance with its previous remands and it may proceed to adjudication of this appeal.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose at any point during the appeal period. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Factual background

The Veteran was examined by VA in January 2002. The examination report reveals that the Veteran reported being depressed and hypervigilant. He maintained that he had had thoughts of suicide, significant depression, and social isolation. The Veteran was married from 1969 until 1999, at which point he divorced.  He has since remarried and lives with his second wife.  The Veteran has four grown children.  On mental status evaluation, the Veteran had a depressed affect and mood. There was no evidence of any hallucinations, delusions, or suicidal ideation. He was alert and oriented in all spheres.  His speech was of a normal form and rate. There was no evidence of any thought disorder. The Veteran's recall was intact. The examiner noted that the Veteran was employed full time as a technical support analyst on the midnight shift.  The Veteran reported that he was on his second marriage. A diagnosis of PTSD was recorded and a GAF score of 62 was assigned. The examiner concluded that the Veteran's PTSD had caused him mild psychosocial and occupational functioning. 

In a May 2002 statement, the Veteran reported nightmares, talking and yelling in his sleep, suicidal ideations, and attacks on his wife while he was sleeping.  In an August 2002 notice of disagreement, the Veteran maintained that his service-connected PTSD had worsened. 

The Veteran submitted two Vet Center reports, dated in September and November 2002.  In the September 2002 statement, his Vet Center social worker stated that she had been treating the Veteran since July 2002 and that he presented with the following symptoms: recurrent, intrusive, and distressing thoughts, recurrent dreams and nightmares, distress caused by reminders of Vietnam, alienation, isolation, and avoidance of people and place as demonstrated by his working the midnight shift to avoid co-workers and having a limited social life due to an inability to tolerate people or be away from home.  The Veteran also experienced a very limited range of emotion and no sense of future, as evidenced by his being actively suicidal.  The Veteran also has survivor guilt, difficulty falling or staying asleep, anger and rage that he works hard to suppress, difficulty with concentration and memory which caused him to develop routines to compensate, hypervigilance including keeping a physical space between himself and others, and an exaggerated startle response.  The report also stated that the Veteran wrestled with high anxiety, depression, low self-esteem, and limited self- identity.  

In a November 2002 letter, the Vet Center social worker stated that the Veteran's emotional numbing manifests as a flattened affect, devoid of any emotional content which was a major contributing factor to his divorce and causes distance from his children.  The high anxiety the Veteran experiences manifests as actual panic attacks in stressful situations including crowds, invasion of personal space or in forced conversation, thereby interfering with his social relationships and his ability to communicate with others.  Regarding the Veteran's low self-esteem and self-identify, she commented that his lack of self-confidence makes it very difficult for him to interact effectively or experience a sense of acceptance from others.  She concluded that these symptoms combined jeopardize his ability to function in relationships, communication, and judgment.   

In a March 2005 submission, the Veteran reported that he only sleeps 1 to 2 hours per night, attacks his wife in his sleep, and has to have his back to the wall at all times.  At work he keeps an empty chair next to him.  He noted that the people he worked with made sure the second chair was there for him.  He avoids crowds and family gatherings.  He has difficulty with concentrating and memory.

In a September 2005 letter from the Vet Center social worker, she stated that the Veteran continued to experience the PTSD symptoms described in her previous statements and that although the Veteran is progressing in his ability to manage his symptoms, recent literature indicates that symptoms are likely to increase as the Veteran ages and his prognosis is, at its best, guarded.  

A VA examination was conducted in December 2005.  The Veteran reported that since returning from Vietnam, he had been reclusive and would not even attend family gatherings and this caused the breakup of his first marriage.  He reported his second marriage as happy.  He also reported attacking his wives during his nightmares, although denied causing any serious injuries.  He had nightmares, flashbacks, and difficulty falling asleep.  He stated that during his first marriage (which ended in 1999) he used to keep a hanging noose in the garage and periodically contemplated suicide but ultimately did not due to the impact on his children.  Regarding his employment, he stated that he worked the midnight shift to avoid being around people as much as possible and always walks around with a chair in front of him to create a perimeter around him.  He reported increasing difficulty at work, he noted he only had two years until retirement.  He also stated that he had received warnings about falling asleep at work due to his limited sleep at night.  Upon a mental status examination, the examiner noted that the Veteran was fully oriented and had a fine memory. There were no delusions or hallucinations and the Veteran did not describe any anxiety attacks, but acknowledged that he was uneasy around people aside from his own family. Sleep was severely impaired.  The examiner stated that, although suicidal ideation was apparently a part of the original course of PTSD, the Veteran had not had suicidal ideation for several years. The examiner diagnosed chronic PTSD and assigned a GAF score of 45-50.  

A VA examination was conducted in July 2009.  A VA psychologist reviewed the claims file, and interviewed and examined the Veteran.  Symptoms were noted to be extreme social avoidance/withdrawal, depression, and irritability.  The examiner noted that the Veteran had been married for 10 years.  Regarding his relationship, the Veteran stated that they argue a lot and that he is withdrawn and does not like to attend family events and this creates a strain on his relationship with his wife and children.  He did not hear very much from his grown children and had a strained relationship with his stepchildren.  His irritability also causes difficulty in his relationships.  Regarding his occupational function, the Veteran stated that he retired from Ford Motor Company in 2007, where he worked in computer operations.  He worked the midnight shift in order to avoid management and be as isolated as possible as that shift was a small crew and he was able to be on his own a lot.  He reported that he currently spends the majority of his time at home but is a member of a fraternal organization and occasionally attends their dinners.  The Veteran endorsed a history of suicidal ideations in the 1980s, including hanging a noose in his garage but no current ideations were noted.  The Veteran had no history of violence.  

A mental status examination showed the Veteran was appropriately dressed with unremarkable psychomotor activity and speech.  He had a flattened affect and dysphoric mood but was cooperative and friendly towards the examiner.  He was fully oriented with unremarkable thought process and content, and no delusions but with a disturbed attention span.  The Veteran also displayed obsessive and ritualistic behavior, panic attacks in social situations, homicidal thoughts during a conflict with a co-worker two year prior, and an impaired immediate memory.  He denied suicidal thoughts, episodes of violence, impaired impulse control, or an inability to maintain personal hygiene. Overall, the examiner found the Veteran's mental status to be unremarkable.  His PTSD symptoms included recurrent and intrusive distressing recollections of the event, persistent avoidance of stimuli, difficulty falling or staying asleep, hypervigilance, and an exaggerated startle response.  The Veteran reported that he wished to avoid people and this has interfered with the development of his relationships with family members, including his children.  Psychological studies showed mild to moderate depression.  A GAF score of 60 was assigned. The examiner found there was a reduced reliability and productivity in occupational and social functioning.  Specifically, the examiner opined that the Veteran presented with a moderate level of depression and anxiety.  Tension, worrying, sleep difficulties and overreactions to minor threats were strongly present.  Additionally, the Veteran was pessimistic, self-deprecating, and self-doubting and was experiencing a loss of interest, ambivalence, and indecisiveness.  The Veteran was extremely uncomfortable socially and had guilt and concentration difficulties.  Ultimately, the examiner determined that the Veteran's mental disorder did not preclude him from being gainfully employed, and found the Veteran to be employable when strictly considering his psychological functioning and status.  

In a November 2009 letter by the Vet Center social worker, she opined that in light of the Veteran's emotional difficulties, she failed to see the Veteran as employable.  The social worker noted that prior to his retirement in 2007, the Veteran initially chose to work the midnight shift at Ford Motor Company because he would only have to interact with a few people.  She explained that the Veteran needed to have a clear space of about four feet around him in order to feel safe and able to function, and he used to place chairs around him so that no one could walk into his space.  However, he still encountered problems with several individuals who were unaware, or did not care, about his need for a larger area of personal space, and was involved in several confrontations wherein he admitted to losing his cool.  According to the Veteran, he was ultimately forced to retire, an admission that caused him a great deal of anger mixed with confusion and feelings of guilt. The social worker noted that in light of the Veteran's inability to function within a new strange environment combined with his PTSD symptoms worsening with age, she anticipated that any efforts at employment would fail. She indicated that the Veteran's ability to function at Ford Motor Company for so long was primarily due to the isolation his position provided.

A letter dated in January 2010 was submitted from a private psychologist and a psychiatrist.  The doctors reviewed relevant evidence from the claims file and interviewed the Veteran.  They provided a diagnosis of chronic PTSD with delayed onset and a GAF score of 30 was assigned.  The doctors noted symptoms including survivor guilt, intrusive nightmares, increased startle reflex, hypervigilance, and recurrent thoughts of suicide.  The examiners gave the opinion that the Veteran was totally disabled and was likely so since at least 2001 or earlier.  The examiners stated that the Veteran's employment was extremely hard for the Veteran and only possible because he worked in near-complete isolation on the night shift. They stated that the Veteran faced total impairment in the work and social realms as a direct result of his psychological reaction to the severe stressors he experienced in the military. The examiners indicated that the Veteran is nonfunctional in many aspects of life including the inability to engage in appropriate relationships and even simple social situations, let alone in an occupational setting. 

In an April 2011 letter, the Vet Center social worker stated that she continued to meet with the Veteran regarding his PTSD symptoms and he has displayed an increased sense of extreme isolation, feelings of hopelessness, and depression.  She also stated that he was barely functional due to an increase in PTSD symptoms.

The Veteran underwent a VA examination in August 2011.  Regarding his social impairment, the examiner noted that the Veteran's second wife left him in late 2009 mainly due to his lack of desire to participate in family activities.  He reported getting along with his children but having infrequent visits.  He reported maintaining contact with a neighbor.  Regarding his occupation, the Veteran reported that he was last employed in March 2007, until which time he worked the midnight shift for Ford Motor Company.  He stated that he would not have been able to maintain employment if he could not have continued on the midnight shift, due to his inability to work in crowds during the daytime shifts.  Regarding his retirement, he stated that they made him an offer he could not refuse.  The examination report also showed that the Veteran was and had been engaging in self-mutilation or cutting for a couple of years, which was dependent on how depressed the Veteran felt. The Veteran related the cutting to his depression over his wife being gone.  The examiner diagnosed PTSD, assigned a GAF score of 45 and opined that the Veteran had total occupational and social impairment.  The examiner also compared the results of psychometric assessments that were administered to the Veteran in July 2009 and August 2011 and noted that the results revealed a significant deterioration of the Veteran's overall function and increase in many of his symptoms since the July 2009 examination.  

In June 2014, the VA examiner issued an addendum opinion.  He stated that the Veteran was capable of gainful employment as of July 29, 2009 based upon his psychological status; however it was very clear that the Veteran's symptoms had increased by the date of the VA examination in August 2011.  However, the examiner opined that it seemed implausible that his functional status would have precipitously declined to the point of rendering him incapable of gainful employment in the six months between July 2009 and January 2010.  Specifically, the Veteran would have been capable of employment with the same conditions of his employment at Ford Motor Company, with minimal contact with others and allowed to work in virtual isolation.   

In a January 2016 psychiatric report, a private examiner opined that although the Veteran managed to remain employed until March 2007, he was totally disabled long prior to his November 16, 2001 claim.  The examiner further explained that despite the Veteran's capacity to work, he was nonfunctional in many areas of his life, including interpersonal relationships, the management of social situations, and especially, occupational settings.  Regarding his social impairment, he noted that the Veteran was profoundly socially isolated and unable to engage in any type of intimate emotional or physical relationship with his wife and his second marriage ended in 2009.  He further noted that the Veteran's social worker reported that the Veteran was actively suicidal, incapable of tolerating people, hypervigilant and, functioning as a survivalist.  The examiner also noted that the Veteran's social worker found the Veteran completely unemployable in 2009.  The Veteran's treatment records showed that he worked the midnight shift at Ford Motor Company for several years in order to avoid interaction with others.  Additionally, it was noted that the Veteran walked around with a chair in front of him that he called "his perimeter" to create distance between himself and others.  The examiner concluded that his employer indulged his significant social isolation at work and allowed him to remain employed until he was asked to retire in March 2007 due to the severity of his mental illness.  The examiner stated that in 2009, the Veteran was described as waking approximately eight times per night due to nightmares from his PTSD. He was described as having anxiety, panic, and horrific fear in basic social situations.  The Veteran also reported depression, tension, overreaction to threats, pessimism, self-deprecating behavior, self-doubt, and social discomfort.  He was also described as introverted, socially withdrawn with extensive guilt and concentration difficulties.  The examiner noted that the Veteran had had thoughts of murdering co-workers, and was "unpredictable, potentially violent, bizarre, and dangerous" during his period of employment.  He concluded that although the Veteran was employed during this time, "this type of occupational setting is not representative of true employability, as there would be no company who would accept this type of behavior from new employees."   

Increased Evaluation for PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor. 38 C.F.R. § 4.3. 

When appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time. Fenderson v. West, 12 Vet. App. 119 (1999).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007). Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings. See Fenderson, supra; Hart, supra.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision. Schafrath, supra. 

The Veteran seeks the maximum evaluation for PTSD for the rating period from November 16, 2001 to January 22, 2010.  This disability is currently rated as 70 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411 for that time period and 100 percent thereafter.  This evaluation contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.

The maximum 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.

Evaluation under 38 C.F.R. § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation. See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The nomenclature employed in the portion of VA's rating schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV). See 38 C.F.R. § 4.130. DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. VA implemented DSM-V, effective August 4, 2014; however, the VA Secretary has determined that DSM-V does not apply to claims certified to the Board prior to August 4, 2014. 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014). Since this appeal was certified to the Board in June 2003, DSM-IV is still the governing directive.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered. 38 C.F.R. § 4.126(a). In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id. Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment. 38 C.F.R. § 4.126(b).

Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Rather, the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  Mauerhan, 16 Vet. App. at 442.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan, 16 Vet. App. at 442.

	Evaluation prior to March 1, 2007

Based on a review of the evidence, the Board finds that an evaluation in excess of 70 percent is not warranted prior to March 1, 2007.  The evidence demonstrates that the Veteran is severely, but not totally, socially and occupationally impaired during this time period.  Initially, the Veteran's GAF scores during this period included a 62 in January 2002, which contemplates mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, for example occasional truancy, or theft within the household, but generally functioning pretty well, and has some meaningful interpersonal relationships.  See DSM-IV, 46-47.  In December 2005, the GAF score was 45 to 50, which contemplates serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting. or any serious impairment in social, occupational, or school functioning, for example having no friends, or being unable to keep a job.  See DSM-IV, 46-47.  These scores do not mandate that a 100 percent evaluation is for assignment as they indicate mild to serious symptoms.

Regarding social impairment, the Board finds that total social impairment is not present in this time period.  It is notable that the Veteran remained married throughout this time period.  The Veteran described the marriage as happy.  The evidence shows that he and his wife did not separate until after 2007.  Although 2002 medical records noted the Veteran attacks his wife, this was noted to be in his sleep.  In September and November 2002, the Veteran's social worker noted that the Veteran was isolated, avoided people and places, had a limited social life, and was distanced from his children.  It was noted that he had panic attacks in social situations.  In a March 2005 statement, the Veteran reported he avoided family gatherings.  The December 2005 VA examination report noted the Veteran was uneasy around anyone except for his family.  The January 2016 psychiatric report noted that the Veteran was nonfunctional in interpersonal relationships and the management of social situations.  The report also noted that the Veteran was profoundly socially isolated and unable to engage in any type of intimate emotional or physical relationship with his wife and his second marriage ended in 2009.  He further noted that the Veteran's social worker reported that the Veteran was actively suicidal, incapable of tolerating people, hypervigilant and, functioning as a survivalist.  Although the 2016 opinion purports to address the entire time period, the other evidence of record indicates that the Veteran's PTSD significantly worsened sometime after 2007; the contemporaneous findings prior to March 1, 2007 do not indicate total social impairment as described in the 2016 opinion.  Rather, they indicate severe impairment, but not total.  The Veteran remained married and had some contact with his children.  And despite severe social difficulty at work, he remained able to attend work.  

Regarding occupational impairment, the evidence clearly indicates severe occupational impairment.  At the outset, however, it is noted that the Veteran remained employed during this time period.  The Veteran worked the midnight shift to work with a smaller crew and avoided co-workers.  In January 2002, a VA examiner found that the Veteran was employed full time as a technical support analyst and his PTSD caused him mild occupational functioning.  September and November 2002 Vet Center reports noted that there was avoidance of people and place as demonstrated by his working the midnight shift to avoid management.  A December 2005 VA examination report noted that the Veteran worked the midnight shift to avoid being around people as much as possible and always walks around with a chair in front of him to create a perimeter around him.  He also stated that he had received warnings about falling asleep at work due to his limited sleep at night and was having increasing difficulty at work.  These contemporaneous lay and objective findings do not demonstrate total occupational impairment, rather they demonstrate severe occupational impairment, which is reflected in the 70 percent evaluation.  

Multiple medical opinions were obtained, however, addressing occupational functioning during this time period.  A July 2009 VA examiner found the Veteran was able to be gainfully employed even in 2009.  In a November 2009 letter, the Veteran's social worker opined that the Veteran was essentially unemployable and he had only remained employed so long due to the isolation his position at Ford Motor Company provided.  She noted the Veteran's need to work the midnight shift, his need to have a clear space of about four feet around him in order to feel safe, which he achieved by placing chairs around him so that no one could walk into his space, and that he had had several confrontations with individuals who did not respect his space.  In a January 2010 letter, a psychologist and psychiatrist opined that the Veteran was totally disabled since at least 2001.  They noted that the Veteran's employment was only possible because he worked in near-complete isolation on the night shift.  They stated that the Veteran faced total impairment in the work realm and was nonfunctional in an occupational setting.  In June 2014, the VA examiner who conducted the 2009 VA examination issued an addendum opinion finding that the Veteran was capable of gainful employment as of July 29, 2009 based upon his psychological status; however it was very clear that the Veteran's symptoms had increased by the date of the VA examination in August 2011.  Specifically, the Veteran would have been capable of employment with the same conditions of his employment at Ford Motor Company, with minimal contact with others and allowed to work in virtual isolation.   

In a January 2016, a private physician opined that although the Veteran managed to remain employed until March 2007, he was "totally disabled long before his November 16, 2001 claim."  The physician explained that despite the Veteran's capacity to work, he was nonfunctional in many areas of his life, including interpersonal relationships and the management of occupational settings.  The physician noted that the Veteran's social worker found the Veteran completely unemployable in 2009.  The Veteran's treatment records showed that he worked the midnight shift at Ford Motor Company for several years in order to avoid interaction with others.  Additionally, it was noted that the Veteran walked around with a chair in front of him that he called "his perimeter" to create distance between himself and others.  The physician concluded that his employer indulged his significant social isolation at work and allowed him to remain employed until he was asked to retire in March 2007 due to the severity of his mental illness.  The report concluded that although the Veteran was employed during this time, "this type of occupational setting is not representative of true employability, as there would be no company who would accept this type of behavior from new employees."   

The Board finds that the preponderance of the most probative evidence does not indicate total occupational impairment.  First, the contemporaneous statements from the Veteran and the medical records do not support total impairment, as the Veteran did not allege such.  Furthermore, the 2002 VA examination noted the Veteran had mild occupational dysfunction due to PTSD.  Second, the 2010 and 2016 reports and the reports from the Veteran's social worker contain conclusions that conclude unemployability despite the fact that the Veteran remained employed without significant job interference.  It is noted that he was issued warnings for falling asleep at work and had a few confrontations; again, however, this does not demonstrate total impairment, rather is demonstrates impairment of a lesser level.  It was not indicated that his job performance suffered or his ability to conduct his job functions had been impeded by his PTSD.  Despite his less than standard behavior while at work, he was able to maintain employment.  As noted in the 2011 VA examination report, the Veteran's PTSD symptoms were increasing, and were clearly worsened as of 2011.  But prior to March 1, 2007, when the Veteran retired, his symptoms had not yet forced him to retire.  

Second, the evidence of record does not indicate total social impairment.  The evidence, including the Veteran's social worker reports and the VA examinations, indicate severe social impairment due to an inability to tolerate people or be away from home, anger and rage, emotional numbing, and high anxiety which caused panic attacks in social settings.  The Veteran reported he avoids crowds and family gatherings.  Despite these severe symptoms, however, the Veteran remained happily married.  

Finally, the Veteran's PTSD symptoms do not support the assignment of a 100 percent evaluation.  Both the 2002 and 2005 VA examinations found there was no evidence of hallucinations or delusions and the Veteran remained fully oriented without memory problems.  At this time, despite some reporting of suicidal ideations, the Veteran did present as a persistent danger to himself or others.  The evidence also did not indicate an inability to perform his activities of daily living.  On balance, the Veteran's symptoms and his occupational and social impairment therefrom do not support a 100 percent evaluation prior to March 1, 2007.

	Evaluation on and after March 1, 2007

On and after March 1, 2007, the Board finds that a 100 percent evaluation is for assignment.  Regarding the Veteran's GAF scores, a July 2009 VA examiner assigned a GAF score of 60, which contemplates moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  The January 2010 letter from private examiners assigned a GAF score of 30, which represents behavior considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment, or an inability to function in almost all areas of life, such as staying in bed all day or having no job, home, or friends.  An August 2011 VA examiner assigned a score of 45, which signifies serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example no friends, unable to keep a job.  See DSM-IV at 46-47.  These scores do not mandate a 100 percent evaluation.

Regarding social impairment, it was noted in 2009 that the Veteran had been married for over 10 years.  By 2011, however, the Veteran's wife had left him and he had infrequent contact with his children.  Additionally, in 2009 the Veteran reported he generally avoided people, but had attended some a fraternal organization dinners.  Again by 2011, the Veteran reported only contact with a neighbor.  This clearly shows worsening social impairment, although not necessarily total social impairment.  

Regarding occupational impairment, the Veteran retired due to his service-connected PTSD on March 1, 2007.  Prior to that date, he was able to maintain employment.  However, as noted above, the Veteran's symptoms were worsening.  By the time of the 2009 VA examination, it was noted he retired.  The Veteran reported homicidal thoughts toward a coworker two years prior, right around the time of his retirement.  The 2009 VA examiner found the Veteran was employable based solely on his mental disorder.  In a November 2009 letter by the Veteran's social worker, she opined that the Veteran was not employable.  A January 2010 letter from private practitioners provided an opinion that the Veteran was totally occupationally impaired.  An August 2011 VA examiner diagnosed total occupational impairment.  In an addendum opinion, a VA examiner found that the date of such impairment was not until after July 2009.  The VA examiner also compared the results of psychometric assessments that were administered to the Veteran in July 2009 and August 2011 and noted that the results revealed a significant deterioration of the Veteran's overall function and increase in many of his symptoms since the July 2009 examination.  In a January 2016 psychiatric report, a private physician found the Veteran totally disabled, noting that the Veteran's social worker indicated the Veteran was unemployable in 2009.  Although there are conflicting opinions in this regard, the Board finds that the private opinions, coupled with the VA examiner findings that the symptoms were worsening (although not yet reaching total impairment), and with resolving all doubt in favor of the Veteran, total occupational impairment was present on March 1, 2007.  

Moreover, the Veteran's symptoms during this time period of showed obsessive and ritualistic behavior and impaired memory.  The evidence also showed evidence of self-mutilation or cutting, which could be interpreted as a persistent danger to himself.  Additionally, the Veteran experiences panic attacks and anxiety which may have worsened to the point of inappropriate behavior.  Despite the Veteran remaining fully oriented without persistent delusions or hallucinations, and resolving all doubt in favor of the Veteran, the symptoms and resulting occupational and social impairment more nearly approximate a 100 percent evaluation.  Accordingly, a 100 percent evaluation is warranted for this time period.  

      Extraschedular Consideration

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's PTSD. The governing norm in such exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Here, for the Veteran's PTSD, the impact of his symptoms such as social isolation, depression, inability to maintain relationships, obsessive or ritualistic behavior, and social and occupational impairment are expressly contemplated by the rating criteria, which note that all symptoms are for consideration.  Accordingly, the first step of Thun is not met and referral is not required.  

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  However, in this case, there are no additional symptoms of PTSD or any other service-connected disability that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. Thus, referral for extraschedular ratings for the disability at issue is not warranted. Thun, 22 Vet. App. at 115.

Entitlement to TDIU

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16. TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment. 38 C.F.R. § 4.16(a). The relevant issue is not whether the Veteran is unemployed or has difficulty obtaining employment, but whether the Veteran can perform the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but no consideration may be given to age or impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 4.16, 4.19. 

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

Service connection is in effect for the following disabilities: PTSD evaluated as 70 percent disabling and dermatitis, evaluated as 10 percent disabling from November 16, 2001 through August 30, 2002, 30 percent from August 30, 2002 through November 28, 2005, and 10 percent from November 28, 2005 to the present.  For the time period on appeal, the Veteran's combined disability evaluation is 70 percent prior to August 30, 2002, 80 percent from August 30, 2002 through November 28, 2005, and 70 percent from November 28, 2005 to January 22, 2010. See 38 C.F.R. § 4.25 (2015).  Thus, the percentage requirements for a TDIU are met because the Veteran has two or more service-connected disabilities, one of which is rated as 50 percent disabling, and his combined disability evaluation is at least 70 percent.  38 C.F.R. § 4.16(a).  

Therefore, the issue is whether the Veteran is unable to obtain and maintain any form of gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  Responsibility for the ultimate TDIU determination is with VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Marginal employment, including employment in a protected environment such as family business or sheltered workshop, is not considered gainful employment.  38 C.F.R. § 4.16(a).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      Prior to March 1, 2007

The Board has also considered whether the Veteran's service-connected PTSD and dermatitis caused unemployability prior to March 1, 2007.  

It is asserted that the Veteran's employment constituted a "protected environment" as contemplated by 38 C.F.R. § 4.16(a).  However, merely working the night shift is not sufficient to constitute a protected environment.  Despite the Veteran's behavior of keeping a safe perimeter around himself and several confrontations, warnings for sleeping on the job, and avoidance of co-workers, this does not rise to the level of a protected work environment.  Moreover, the record does not indicate that the Veteran's work performance was affected by his PTSD, only his ability to interact with others and there is no indication that his job duties required him to do so.  

Moreover, there is no evidence that his employer specifically accommodated any special needs due to his PTSD.  Although it was noted that the Veteran pushed a chair in front of him to create a perimeter and avoided social interaction, this does not constitute a special accommodation by the employer and there is no evidence that the Veteran was treated any differently than any other employee.  The evidence also showed the Veteran had homicidal thoughts towards a co-worker; however, there is no evidence that any action was taken by the Veteran or his employer in this regard or that these thoughts interfered with his ability to complete the duties of his position.  Moreover, the evidence does not show any duty restrictions, special treatment, overlooking absenteeism, or any other special changes to the Veteran's work duties or requirements.  The Veteran himself has presented no evidence of such accommodations, either, beyond being allowed to work a night shift with a smaller shift of co-workers.  The mere fact that the Veteran's employer has allowed him to work on the midnight shift and is flexible with his efforts at isolative behavior is insufficient to find that his job was in a protected environment.  Moreover, the evidence of record does not indicate, and the Veteran does not assert, that his dermatitis caused any effects on employability.  Thus, TDIU is not warranted prior to March 1, 2007. 

      On and after March 1, 2007

The award of a 100 percent rating does not necessarily render moot a claim of entitlement to a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008).  A separate TDIU predicated on one disability (although perhaps not ratable at the schedular 100-percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  Bradley, at 293-94.  Thus, it might benefit the Veteran to retain or obtain the TDIU even where a 100 percent schedular rating also has been granted.  Bradley, at 293-94.  Indeed, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s)  if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  Bradley, at 293-94.  Therefore, the Veteran's claim of entitlement to TDIU based on another disorder for this part of the appeal period remains viable.

Here, however, the Veteran is service-connected for one other disability, dermatitis.  That disability is evaluated as 10 percent disabling for this time period.  The Veteran has not alleged, and the evidence does not otherwise show that this condition interferes with the Veteran's ability to work.  In a June 2014 VA opinion, the examiner stated that the dermatitis should not prevent the Veteran from performing physical or sedentary work; however, the Veteran would need to have the opportunity to apply creams as necessary to treat his symptoms and may be have an episode of absenteeism to allow him to see a dermatologist.  The Veteran has not provided any additional evidence, lay or medical, to support a finding that he is unemployable due to his dermatitis by itself.  Accordingly, TDIU on this basis is not warranted.  



ORDER

Prior to March 1, 2007, entitlement to an evaluation in excess of 70 percent is denied.

On and after March 1, 2007, entitlement to a 100 percent evaluation for PTSD is granted. 

Entitlement to a TDIU is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


